ON PETITION FOR REHEARING.
Appellant, in its petition for rehearing, says that we erred in holding that the date of the same injury is one time under § 24 of the Indiana Workmen's Compensation Act, and is 7, 8.  another time under § 25 of such act. Our decision in this case does not so hold. Appellant apparently does not recognize that under our Workmen's Compensation Act the same accident may cause two or more different forms of "injury" for which compensation is provided. The limitation imposed by § 24 (§ 40-1224, Burns' 1940 Replacement, § 16400, Baldwin's 1934) applies to compensation for total and partial disability, total and partial impairment of the man, etc., and, as stated in the original opinion, the interpretation that we have given the word "injury" has been acquiesced in by the Legislature for many years. If it did not approve it, it was in its province to change it.
Section 25 of the act (§ 40-1225, Burns' 1940 Replacement, § 16401, Baldwin's 1934) provides compensation in the form of medical care for the treatment of an injury. This section 9.  provides its own time limitation. It is for ninety days after the "injury." The word "injury" as used in this section refers to the time such aid was first received by the employee. The definition of the word "injury" that we have applied to this section has stood as the interpretation of this court for more than twenty-five years without change by the Legislature.
Appellant further contends in its petition for rehearing that we erred in stating that it was immaterial whether or not the accident occurred in January, 1939, December, 1939, or January, 1940. This statement perhaps should be clarified to say that upon the facts in this case it would be immaterial as to whether or not *Page 383 
the accident which caused the injury occurred on either of said dates.
Upon a consideration of the authorities we find no reason for changing our decision, and the petition for rehearing is denied.
NOTE. — Reported in 51 N.E.2d 896.